Title: To Thomas Jefferson from François-André Michaux, 1 August 1808
From: Michaux, François-André
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Philadelphie ce 1er. Aout 1808.
                  
                  Dans la léttre que j’ai eu l’honneur de vous écrire Vers la fin de Maÿ, je vous ai entretenu de ce qui pendant ces trois dernieres années a fait avec autant de persévérance l’objet de mes recherches. Recherches, qui ont pour but d’offrir aux habitants des Etats-Unis, Un Ouvrage instructif et Généralement utile. L’Intérêt tout-particulier que mettent a cette publication les amis des sciences en Amérique, auxquels j’ai communiqué mon plan, me détermine a cet éffèt a accélérer mon retour en France.
                  J’ai appris avec bien de la reconnoissance, Monsieur le Président, par Monsieur le Dr. Wistar, que vous vouliez bien m’accorder la permission de retourner en Europe sur un Navire du Gouvernement, Il ne me reste plus qu’a solliciter de Vous, où de l’office que celà concerne, une léttre où un permis, pour que je puisse être reçu comme passager avec mes Collections, par le Commandant du premier batiment qui sera annoncé.
                  Mes Collections forment 12 boites, se composant de 3 d’herbiers, 3 Graines et fossiles et 6 d’échantillons de bois. Les plus grandes de ces caisses ont 3 pieds de longeur sur 18 pouces de large. 
                  Je suis avec un profond respect Monsieur le Président Votre très humble et tres obéissant serviteur,
                  
                     
                        F. André Michaux 
                     
                  
               